85 F.3d 631
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.BANK ONE CHICAGO, N.A., Plaintiff-Appellee,v.MIDWEST BANK & TRUST COMPANY, an Illinois BankingCorporation, Defendant-Appellant.
No. 93-3251.
United States Court of Appeals, Seventh Circuit.
March 21, 1996.

Before CUMMINGS, EASTERBROOK and MANION, Circuit Judges.

ORDER

1
In First Illinois Bank & Trust v. Midwest Bank & Trust Co., 30 F.3d 64 (7th Cir.1994), we concluded that the Expedited Funds Availability Act, 12 U.S.C. §§ 4001-4010, did not extend subject matter jurisdiction to the district court for disputes between two depository institutions.   The Supreme Court reversed our jurisdictional determination and remanded for further proceedings.  Bank One Chicago, N.A. v. Midwest Bank & Trust Co., 116 S.Ct. 637.   On remand, the parties have submitted a Rule 54 Statement informing this Court that they have entered into a settlement agreement.   They jointly ask that we remand to the district court with instructions to vacate its opinion and judgment order dated August 31, 1993, and to dismiss the suit.   We are not at liberty to enforce the parties' agreement as to vacatur, see U.S. Bancorp Mortgage Co. v. Bonner Mall Partnership, 115 S.Ct. 386, but we order the case dismissed pursuant to their mutual request and Fed.R.App.P. 42(b).